Exhibit 10.6m

FOURTH AMENDMENT OF

FMC TECHNOLOGIES, INC. EMPLOYEES’ RETIREMENT PROGRAM

PART II UNION HOURLY EMPLOYEES’ RETIREMENT PLAN

WHEREAS, FMC Technologies, Inc. (the “Company”) maintains the FMC Technologies,
Inc. Employees’ Retirement Program Part II Union Hourly Employees’ Retirement
Plan (the “Plan”);

WHEREAS, amendment of the Plan is now considered desirable to (i) update the
Plan’s definition of Actuarial Equivalent in furtherance of the final U.S.
Treasury regulations regarding qualified joint and survivor annuity relative
value requirements; (ii) reduce the cashout amount for Small Annuities with
respect to Code Section 401(a)(31) and the related Department of Labor
regulations regarding the administrative handling of Small Annuities;
(iii) provide for retroactive annuity starting dates and (iv) increase the
Benefit Rate with respect to Supplement 3, Smith Meter Plant, Erie,
Pennsylvania; and

WHEREAS, this amendment shall supersede the provisions of the Plan to the extent
those provisions are inconsistent with the provisions of the amendment;

NOW, THEREFORE, by virtue and in exercise of the powers reserved to the Company
under Section 11.1 Plan Amendment or Termination of the Plan, the Plan is hereby
amended in the following respects:

1. Effective February 1, 2006, the first paragraph of the definition of
Actuarial Equivalent contained in Article I of the Plan is hereby amended and
restated in its entirety to read as follows:

Actuarial Equivalent means a benefit determined to be of equal value to another
benefit, on the basis of either (a) the UP-1984 Mortality Table and 8- 1/2%
interest compounded annually or (b) the mortality table and interest rate
described in the applicable Supplement.



--------------------------------------------------------------------------------

Notwithstanding the above to the contrary, for purposes of optional form of
benefit conversions (including optional form of benefit conversions described in
Supplements 2, 3, 4, 5 and 6, but excluding optional form of benefit conversions
described in Supplement 1), Actuarial Equivalent means a benefit determined to
be of equal value to another benefit on the basis of the greater of (1) either
(a) the actuarial equivalent, computed using the UP-1984 Mortality Table and
8- 1/2% interest compounded annually, of the accrued benefit as of
February 1, 2006 or (b) the actuarial equivalent, computed using the mortality
table and interest rate described in the applicable Supplement, of the accrued
benefit as of February 1, 2006, or (2) the actuarial equivalent, computed using
the RP-2000 Combined Healthy Participant Table (RP2000CH), weighted 80% male/20%
female and 6% interest compounded annually, of the accrued benefit as of the
date of determination on or after February 1, 2006.

2. Effective January 1, 2004, Section 6.3.2 is hereby amended by adding the
following sentence to the end thereof to read as follows:

Notwithstanding the above to the contrary, effective January 1, 2004, in the
event a Participant elects a Retroactive Annuity Starting Date as provided in
Section 6.5, the notice under 6.3.1 shall be provided to the Participant on or
about the date that the Participant files an election for a Retroactive Annuity
Starting Date.

3. Effective January 1, 2004, Section 6.3.5 is hereby added to the Plan to read
as follows:

Notwithstanding the foregoing provisions in Section 6.3, effective January 1,
2004, a Participant may elect a Retroactive Annuity Starting Date (as defined in
Treas. Reg. 1.417(e)-1(b)(3)(iv)(B)), pursuant to Section 6.5. In the event that
the notice information described in Section 6.3 is provided to the Participant
after the Participant’s Annuity Starting Date (as defined in Section 417(f)(2)
of the Code) or Retroactive Annuity Starting Date, the Participant shall have at
least 30 days after the date the notification is provided to make the election
described in Section 6.3. The Participant may waive this 30 day period pursuant
to the provisions of Section 6.3.4.

4. Effective January 1, 2004, Section 6.5 is hereby added to the Plan to read as
follows:

6.5. Election of Retroactive Annuity Starting Date Effective January 1, 2004, a
Participant may elect a “Retroactive Annuity Starting Date” (as defined in
Treas. Reg. 1.417(e)-l(b)(3)(iv)(B)), that occurs on or before the date the
notice information described in Section 6.3 is provided to the Participant,
provided the following conditions are satisfied:

 

  (a) The Participant’s spouse (including an alternate payee who is treated as
the spouse under a qualified domestic relations order), determined as if the
date distributions commence were the Participant’s Annuity Starting Date (as
defined in Section 417(f)(2) of the Code), consents to the Participant’s
election of a Retroactive Annuity Starting Date. The spousal consent requirement
of this Section 6.5(a) is satisfied if such consent satisfies the conditions of
Section 6.3.3 above.



--------------------------------------------------------------------------------

  (b) If the date distribution commences is more than 12 months from the
Retroactive Annuity Starting Date, the distribution provided based on the
Retroactive Annuity Starting Date shall satisfy Section 415 of the Code as
though the date distribution commences is substituted for the annuity starting
date for all purposes, including for purposes of determining the applicable
interest rate and applicable mortality table, (as defined in Article I).

 

  (c) If the distribution is payable as a lump sum, the distribution amount
shall not be less than the present value of the Participant’s accrued benefit,
determined (i) using the applicable mortality table and applicable interest rate
as of the distribution date or (ii) using the applicable mortality table and
applicable interest rate as of the Participant’s Retroactive Annuity Starting
Date. For purposes of this paragraph (c) applicable mortality table and
applicable interest rate are defined in Article I.

If a Participant elects a Retroactive Annuity Starting Date the following
provisions shall apply:

 

  (a) future periodic payments shall be the same as the future periodic
payments, if any, that would have been paid with respect to the Participant had
payments actually commenced on the Retroactive Annuity Starting Date;

 

  (b) the Participant shall receive a make-up payment to reflect any missed
payment or payments for the period from the Retroactive Annuity Starting Date to
the date of actual make-up payment (with appropriate adjustment for interest
from the date the missed payment or payments would have been made to the date of
the actual make-up payment);



--------------------------------------------------------------------------------

  (c) the benefit determined as of the Retroactive Annuity Starting Date shall
satisfy Section 417(e)(3) of the Code, if applicable, and Section 415 with the
applicable interest rate and applicable mortality table (as defined in
Article I) determined as of that date; and the Retroactive Annuity Starting Date
shall not precede the date the Participant could have otherwise started
receiving benefits under the Plan.

5. Effective for distributions made on or after January 1, 2005, the first
paragraph of Section 12.8 contained in Article XII of the Plan is hereby amended
and restated in its entirety to read as follows:

If the sum of (a) the lump sum Actuarial Equivalent value of a Normal, Early, or
Deferred Retirement Benefit under Article III, Termination Benefit (payable at
the Participant’s Normal Retirement Date) under Article IV or Survivor’s Benefit
under Article VII, excluding any Aetna or Prudential nonparticipating annuity;
and (b) the lump sum Actuarial Equivalent value of any Aetna or Prudential
nonparticipating annuity is equal to $1,000 (or such other amount as may be
prescribed in or under the Code) or less, such amounts shall be paid in a lump
sum as soon as administratively practicable following the Participant’s
retirement, termination of employment or death.

6. Effective September 1, 2005, Section 1-7 of Supplement 1 – Jetway Systems
Division – Ogden, Utah is hereby amended in its entirety to read as follows:

Early Retirement Date means the later of the Participant’s 55th birthday and the
date the Participant acquires 10 years of Credited Service.

7. Effective September 1, 2005, the table of early retirement reduction factors
set forth in Section 1-8 of Supplement 1 – Jetway Systems Division – Ogden, Utah
is hereby deleted in its entirety and replaced with the following table:

 

 

Age Benefits Begin

  Reduced Percentage  

 

65

  0 % 

 

64

  96 % 

 

63

  92 % 

 

62

  88 % 

 

61

  84 % 

 

60

  80 % 

 

59

  75 % 

 

58

  70 % 

 

57

  65 % 

 

56

  60 % 

 

55

  55 % 



--------------------------------------------------------------------------------

8. Effective January 1, 2006, the chart that appears in Section 3-5 Normal
Retirement Benefit of Supplement 3 - Smith Meter Plant, Erie, Pennsylvania is
hereby amended in its entirety to read as follows:

A Participant’s monthly Normal Retirement Benefit shall be determined by
multiplying the fixed rate provided below in effect on the date the
Participant’s Years of Credited Service terminate, multiplied by the
Participant’s Years of Credited Service:

 

Termination Date

   Benefit Rate

On or after January 1, 1999

but prior to January 1, 2001

   $ 25.00

On or after January 1, 2001

But prior to January 1, 2002

   $ 26.00

On or after January 1, 2002

but prior to January 1, 2003

   $ 27.00

On or after January 1, 2003

but prior to January 1, 2004

   $ 28.00

On or after January 1, 2004

but prior to January 1, 2005

   $ 29.00

On or after January 1, 2005

but prior to January 1, 2006

   $ 29.00



--------------------------------------------------------------------------------

On or after January 1, 2006

but prior to January 1, 2007

   $ 30.00

On or after January 1, 2007

but prior to January 1, 2008

   $ 31.00

On or after January 1, 2008

but prior to January 1, 2009

   $ 32.00

On or after January 1, 2009

but prior to January 1, 2010

   $ 33.00

On or after January 1, 2010

   $ 33.00

IN WITNESS WHEREOF, the Company has caused this amendment to be executed by a
duly authorized representative this 24TH day of OCTOBER, 2006.

 

FMC Technologies, Inc. By:  

LOGO [g28886exd_pg06.jpg]

Vice President Human Resources